Judgment unanimously affirmed. Memorandum: When defendant’s plea colloquy revealed the possibility of an agency defense, the court made inquiry and ascertained from defense counsel that she and defendant had discussed this defense in detail and defendant had decided not to pursue it. That inquiry was sufficient to satisfy the court’s responsibility under People v Serrano (15 NY2d 304; see also, People v Lopez, 71 NY2d 662). Moreover, when defense counsel was unable to provide the court with evidence of defendant’s belated assertion that there were three witnesses to the drug sale who could testify on his behalf, despite being given an adjournment for this purpose, the court properly denied defendant’s motion to withdraw his plea. Defendant’s contentions that he was unaware of the sentencing possibilities when he took the plea and that his *1042plea was induced by the promise of probation by the District Attorney’s Office cannot be reviewed on this record and are more properly raised in a motion pursuant to CPL 440.10.
We decline to modify defendant’s sentence in the interest of justice. (Appeal from Judgment of Cayuga County Court, Corning, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.